         Case 3:20-cv-01655-KSC Document 21 Filed 01/15/21 PageID.162 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10   JEFFERY R. WERNER,                          Case No. 3:20-cv-01655-LAB-KSC
11
                        Plaintiff,               ORDER GRANTING JOINT MOTION
12                                               TO DISMISS [Dkt. 19]
                   v.
13
14
     VIBEY.COM, LLC; RUCKUS
15   VENTURES, LLC; Z LIFESTYLE,
     LLC; and DOES 1 through 10
16   inclusive,
17                 Defendants.
18
19           Plaintiff Jeffery Werner and two Defendants, Vibey.com, LLC and Ruckus
20   Ventures, LLC, filed a joint stipulation of voluntary dismissal pursuant to Fed. R.
21   Civ. P. 41(a)(1)(A)(ii). (Dkt. 19.) The Court construes the stipulation as a joint
22   motion under CivLR 7.2 and GRANTS that Motion.1 Werner’s claims in this
23   action against those two Defendants are DISMISSED WITH PREJUDICE. Hon.
24   Magistrate Judge Karen S. Crawford will retain jurisdiction to enforce the
25
26   1
       Under the Local Rules, “[t]he filer of any joint motion . . . must certify that the
27   content of the document is acceptable to all persons required to sign the
     document.” ECF Admin. Policies and Procedures Manual § 2(f)(4). Plaintiff did
28
     not so certify, but neither Vibey.com nor Ruckus Ventures filed an objection
     within the time allowed by that rule. Id.
                                                                          20cv1655-LAB-KSC
                                           -1-
      Case 3:20-cv-01655-KSC Document 21 Filed 01/15/21 PageID.163 Page 2 of 2



 1   settlement agreement between Werner, Vibey, and Ruckus up to and including
 2   July 7, 2022.
 3
 4         IT IS SO ORDERED.
 5
 6   Dated: January 15, 2021
 7                                     Hon. Larry Alan Burns
                                       Chief United States District Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                                      20cv1655-LAB-KSC
                                        -2-
